Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.
The Office notes that Applicant has provided the incorrect claim status, of which can result in a notice of non-compliance.  Applicant should correct all of the above if Applicant replies.  In order to expedite prosecution, whoever, the Office notes that claims 1, 6 remain to be examined while claims 2-5, 7, 17 have been cancelled by Applicant and claims 8-16, 18 were previously withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended claim 1 and included the impermissible new matter of the tab on the second sidewall configured to engage said first sidewall.  Earlier in the claim Applicant provides that the flap portions are on the same first sidewall.  However, Applicant fails to provide the above in Applicant’s original specification as applicant provides that the flap and the tabs are on different side walls.  Claims 6 is/are rejected as being dependent on the above rejected claim(s).  Applicant must remove the impermissible new matter in order to overcome the rejections above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second sidewall”.  There is insufficient antecedent basis for this limitation in the claim (as at least one second “side wall” has been previously provided by Applicant).  Applicant also fails to make clear the language consistent (i.e at least one).  Claim 6 is/are rejected as being dependent on the above rejected claim(s).
Applicant provides “(…)” symbols within claim 1 of which fails to make Applicant’s intent clear.  Applicant should the above notation.  Claim 6 is/are rejected as being dependent on the above rejected claim(s).
Applicant also provides in claim 1 said inwardly folding flap and said outwardly folding flap portion.  However, Applicant has previously provide at least one of the above and therefore Applicant has failed to make Applicant’s intent clear.  Claim 6 is/are rejected as being dependent on the above rejected claim(s). In order to correct the above, Applicant should keep the language consistent in the claims.
Claim 1 recites the limitation "the second sidewall”.  There is insufficient antecedent basis for this limitation in the claim (as at least one second “side wall” has been previously provided by Applicant).  Applicant also fails to make clear the language consistent (i.e at least one).  Claim 6 is/are rejected as being dependent on the above rejected claim(s).
Claim 1 recites the limitation "the first sidewall”.  There is insufficient antecedent basis for this limitation in the claim (as at least one second “side wall”, with a space, has been previously provided by Applicant).  Applicant also fails to make clear the language consistent (i.e at least one).  Claim 6 is/are rejected as being dependent on the above rejected claim(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 6 is/are rejected under pre-AIA  35 U.S.C. 102(b)as being anticipated by Webinger (4483095).
See the 112 rejections above.  Nevertheless, Webinger discloses:
1. An expandable package for food products (figs 1-8) comprising: an inner box portion (10) having a first closed end (adjacent 11) , at least one first side wall (15, 16) surrounding said first closed end, a first open end opposite said first closed end (end opposite closed end in fig 2), and at least one outwardly folded flap portion of the of the first side wall adjacent the first open end (30); an outer box portion having a second closed end (40 also with end adjacent 111), at least one second side wall surrounding said second closed end (117, 116), a second open end opposite said second closed end (end opposite closed end); and at least one inwardly folded flap portion of the second sidewall adjacent the second open end (130), wherein the inner box portion and the outer box portion are telescopingly engaged together to form a closed box with a variable internal volume (wherein the second open end faces the first closed end and wherein the first open end faces the second closed end) (As shown in figs 5, 6, 9),  wherein said inwardly folding flap portion is configured to engage with said  outwardly folding flap portion to limit telescopic expansion of said expandable package (30, 130 as in fig 5), and at least one setting tab formed on an edge of said second sidewall (131) and configured to engage said first sidewall to limit telescopic retraction of said expandable package (the Office notes that Applicant merely provides a tab on a wall that must be capable of the intended use of limiting retraction of which Merriam Webster defines as withdrawal, and the element 131 limits the withdrawn by engaging wall as 31 is part of the wall).
  
6. The package of claim 1, wherein said inner box portion is smaller than said outer box portion such that said inner box portion fits inside of said outer box portion (10 is smaller than 40 as in fig 6 of which permits the device to perform the intended purpose of telescoping).
Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot because in view of the amendment the search has been updated and a new rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735